J-S43006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CURTIS LEE MAHNKE                          :
                                               :
                       Appellant               :       No. 394 MDA 2019

        Appeal from the Judgment of Sentence Entered January 22, 2019
             In the Court of Common Pleas of Lackawanna County
             Criminal Division at No(s): CP-35-CR-0000740-2018


BEFORE:      GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                 FILED: SEPTEMBER 20, 2019

        Appellant, Curtis Lee Mahnke, appeals from the judgment of sentence

entered in the Lackawanna County Court of Common Pleas, following his

negotiated guilty plea to two counts of simple assault.1 We affirm.

        In its opinion, the trial court correctly set forth the relevant facts and

most of the procedural history of this case. Therefore, we have no need to

restate them. We add that on March 7, 2019, the court ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). Appellant timely complied on March 25, 2019.

        Appellant raises the following issues for our review:

           WHETHER THE TRIAL COURT IMPOSED HARSH AND
           UNREASONABLE SENTENCES?

____________________________________________


1   18 Pa.C.S.A. § 2701(a)(3).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43006-19


         WHETHER THE TRIAL COURT ERRED WHEN IT DID NOT
         IMPOSE CONCURRENT SENTENCES?

         WHETHER THE TRIAL COURT FAILED TO STATE ON THE
         RECORD ACKNOWLEDGEMENT OF THE SENTENCING
         GUIDELINES OR THE REASONS FOR THE SENTENCES
         IMPOSED AS REQUIRED?

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Michael J.

Barrasse, we conclude Appellant’s issues merit no relief.     The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed May 9, 2019, at 3-10) (finding: (1-

3) Appellant arguably does not present substantial question, where court

imposed sentences within guidelines, sentences otherwise conformed to

sentencing norms, and were appropriate under facts and circumstances of

case; moreover, Appellant’s standard range sentence is not unduly harsh or

excessive or result of bias on part of court; court had benefit of PSI report,

which contained Appellant’s relevant history and background, as well as

particular circumstances of underlying offenses; court also considered

Appellant’s mental health issue, which he had neglected to address until

charged with underlying offenses; in light of escalating violent nature of

Appellant's behavior and his reckless use of firearm, less restrictive

punishment would depreciate seriousness of Appellant’s actions; court

considered circumstances of offenses, impact on community, need to deter


                                    -2-
J-S43006-19


Appellant and others from committing this type of offense, and protection of

community; also, sentencing court had discretion to order consecutive

sentences; in light of violent criminal conduct at issue, Appellant was not

entitled to “volume discount” for his offenses). The record supports the trial

court’s rationale. Accordingly, we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2019




                                      -3-
Circulated 08/27/2019 11:32 AM